IN THE SUPREME COURT OF THE STATE OF DELAWAR.E

ANDRE FLETCI-IER, §
§ No. 499, 2015
Defendant Below, §
Appellant, § Court Below-Superior Court
§ of the State of De1aware
v. §
§ Cr. ID No. 0111002808
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: November 24, 2015
Decided: February l1, 2016

Before VALIHURA, VAUGHN and SEITZ, Justices.
0 R D E R

This ll"‘ day of February 20l6, after careful consideration of the
appellant’s opening brief, the State’s motion to affirm, and the record on
appeal, we find if manifest that the judgment below should be affirmed on
the basis of the Superior Court’s order, dated August 20, 20l5, which
adopted the Commissioner’s report and recommendation dated May 19,
2015.* The Superior Court did not err in concluding that the appellant’s

untimely and repetitive motion for postconviction relief was procedurally

barred, and that the appellant had failed to overcome the procedural hurdles.

' See State v. F`letcher, 2015 WL 2438271 (Del. Super. Comm’r May 19, 2015)
(recommending that motion for postconviction relief should be denied).

NOW, TI-[EREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRl\/IED.